NOTE: This disposition is nonprecedential.


       United States Court of Appeals for the Federal Circuit

                                       2007-3102


                                  SHEILA A. BLOOM,

                                                     Petitioner,

                                            v.


                            DEPARTMENT OF THE ARMY,

                                                     Respondent.

      Sheila A. Bloom, of Annapolis, Maryland, pro se.

       Gregg M. Schwind Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on the
brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson, Director, and
Deborah A. Bynum, Assistant Director.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2007-3102

                                  SHEILA A. BLOOM,

                                                              Petitioner,

                                           v.

                            DEPARTMENT OF THE ARMY,

                                                              Respondent.


                            __________________________

                               DECIDED: June 11, 2007
                            __________________________


Before MICHEL, Chief Judge, HOLDERMAN, Chief District Judge, ∗ and GAJARSA,
Circuit Judge

MICHEL, Chief Judge.

      Shelia A. Bloom petitions for review of the dismissal by the Merit Systems

Protection Board (“MSPB” or “Board”) of her Individual Right of Action (“IRA”) appeal for

lack of jurisdiction. Bloom v. Army, DC-1221-05-0024-B-1 (M.S.P.B. Nov. 17, 2006).

Because we find no error in the MSPB’s ruling that Bloom failed to make non-frivolous

allegations of protected disclosures despite ample urging to do so, we affirm.




      ∗
              Honorable James F. Holderman, Chief Judge, United States District Court
for the Northern District of Illinois, sitting by designation.
                                   I. BACKGROUND

      Bloom has been employed by the United States Army Corps of Engineers

(USACE) since 1986.      Between 1996 and 1999, she served as a manager for the

“Spring Valley” project in the Formerly Used Defense Sites Program. From 1999 and

until 2001 Bloom was assigned to the U.S. Army Engineer District in Baltimore,

Maryland. From 2002 until her retirement she worked in the Directorate of Strategy &

Integration, Planning & Strategy Division in Washington, D.C.

      In January 2004 Bloom filed a complaint with the Office of the Special Counsel

(“OSC”) alleging that she suffered reprisals in violation of the Whistleblower Protection

Act (“WPA”), 28 U.S.C. § 2302, as a result of protected disclosures she made in

connection with the “Spring Valley” project. Bloom alleged that she made four such

disclosures: (1) between 1996 and 1999 she notified “senior leaders” in the Baltimore

district office that the project was “seriously flawed,” (2) in 2001 she informed the

“Spring Valley team” that there were “major issues related to the project,” (3) in 2002

she disclosed to Jane Mahoney, an attorney in the Justice Department, her “many

concerns” about the project, and (4) in 2003 she informed Lieutenant Colonel Elliott and

Lieutenant Colonel James of the USACE Inspector General’s Office that she was being

retaliated against for her whistleblowing on the “Spring Valley” project. In her OSC

complaint, Bloom alleged that these disclosures resulted in ten specific reprisals by

supervisors in the Directorate of Strategy & Integration between 2003 and 2004: (1) a

letter of reprimand, (2) a charge of 3.75 hours of absence without leave, (3) refusal to

change her job title from Facilitator to Strategic Planner, (4) denial of a request for

reassignment, (5) referral to the Employee Assistance program, (6) move to a new




2007-3102                                  2
workstation, (7) denial of a request to attend facilitators’ training, (8) denial of the

opportunity to facilitate some meetings and workshops, (9) denial of a request for

advance sick leave, and (10) a proposed 30-day suspension.

      The OSC terminated its investigation into Bloom’s complaint without taking any

action and Bloom filed a timely IRA appeal with the MSPB pursuant to 5 U.S.C. §

1221(a). The Board vacated and remanded an initial ruling of the Administrative Judge

(“AJ”) dismissing the appeal for lack of jurisdiction to allow Bloom time to provide

specific allegations of disclosures covered by the WPA and allegations that those

disclosures were contributing factors to prohibited personnel practices. Bloom v. Dep’t

of the Army, DC-1221-05-0024-W-1 (M.S.P.B. Feb. 9, 2006). In lieu of providing such

information, however, Bloom asked the AJ to dismiss her case without prejudice. This

motion was denied. Instead, the AJ again dismissed the case for lack of jurisdiction.

Bloom v. Dep’t of the Army, DC-1221-05-0024-B-1 (M.S.P.B. Apr. 4, 2006). The initial

decision became final on November 17, 2006 when the Board denied a petition for

review. Bloom now petitions for review by this court.

                                    II. DISCUSSION

      We have jurisdiction over appeals from the MSPB pursuant to 5 U.S.C. §

7703(b)(1).   A decision of the MSPB must be affirmed unless it is (1) arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; (2)

obtained without procedures required by law, rule, or regulation having been followed;

or (3) unsupported by substantial evidence. 5 U.S.C. § 7703(c); Cheeseman v. Office

of Pers. Mgmt., 791 F.2d 138, 140 (Fed. Cir. 1986). Whether the Board has jurisdiction




2007-3102                                  3
over a particular matter is a question of law that this court reviews de novo. Herman v.

Dep’t of Justice, 193 F.3d 1375, 1378 (Fed. Cir. 1999).

                                            A

      On appeal, Bloom argues that her IRA appeal should, as she requested, have

been dismissed without prejudice so it could be considered in conjunction with her

district court litigation. Bloom v. Harvey, No. 05-1804 (D.D.C. filed Sept. 12, 2005). 1

However, we hold that the AJ did not abuse her discretion in refusing this request

because an IRA claim can only be appealed to the MSPB. 5 U.S.C. § 1221(a) (“[A]n

employee . . . with respect to any personnel action taken, or proposed to be taken,

against such employee . . . as a result of a prohibited personnel practice described in

section 2302(b)(8), [may] seek corrective action from the Merit Systems Protection

Board.”). Bloom further states that “[r]equests to move the IRA into Federal Court”

were ignored by the AJ. This is untrue. Moreover, because the district court would not

have had jurisdiction over her IRA appeal, the motion was properly denied. Certainly,

no abuse of discretion was shown.

      Bloom contends that judicial efficiency favors consolidation of the IRA appeal

with her pending district court litigation. A dismissal without prejudice would only allow

petitioner to refile with the Board at a later date.      The MSPB has granted such

dismissals where the petitioner so requests with the intention to refile.      See, e.g.,

Zamot v. Merit Systems Protection Bd., 332 F.3d 1374, 1375 (Fed. Cir. 2003). The


      1
              In her district court complaint, Bloom alleges that she was subjected to a
hostile work environment, retaliation based on protected activity, sex discrimination and
whistleblower discrimination in violation of the Civil Rights Act of 1964 (42 U.S.C. §§
2000e et seq.), the Civil Service Reform Act (5 U.S.C. § 2302) and the Whistleblower
Protection Act (5 U.S.C. §§ 1211, et seq.).


2007-3102                                   4
opportunity to refile in this case would be fruitless, however, as Bloom has requested

neither additional time nor the opportunity to refile at a later date, but merely wishes to

consolidate her IRA appeal with her district court litigation, a result that is legally

unavailable.

                                              B

      Bloom also appeals the Board’s dismissal of her case for lack of jurisdiction.

The MSPB has jurisdiction over an IRA appeal if the appellant who has exhausted her

administrative remedies before the OSC makes “non-frivolous allegations” that (1) she

engaged in whistleblowing activity by making a protected disclosure under 5 U.S.C. §

2302(b)(8), and (2) the disclosure was a contributing factor in the agency’s decision to

take or fail to take a personnel action as defined by 5 U.S.C. § 2302(a). See Yunus v.

Dep’t of Veterans Affairs, 242 F.3d 1367, 1371 (Fed. Cir. 2001). The AJ found that

Bloom failed to make the required non-frivolous allegations.

      A non-frivolous allegation of a protected disclosure requires that reading it, a

disinterested observer with knowledge of the essential facts would reasonably

conclude that “(i) a violation of any law, rule, or regulation, or (ii) gross

mismanagement, a gross waste of funds, an abuse of authority, or a substantial and

specific danger to public health or safety” has occurred. 5 U.S.C. § 2302(b)(8); see

also Lachance v. White, 174 F.3d 1378, 1380-81 (Fed. Cir. 1999). The vague nature of

Bloom’s alleged disclosures render them insufficient to demonstrate that any one of the

statutory criteria for whistleblowing activities is met.

      In addition, Bloom has not alleged that the disclosures she made were a

contributing factor in any of the subsequent personnel actions.           A non-frivolous



2007-3102                                      5
allegation is one that would lead a reasonable person to conclude that a disclosure was

a contributing factor in one or more personnel actions. 5 U.S.C § 1221(e)(1); 5 U.S.C. §

2302(a); Yunus, 242 F.3d at 1370. A proper allegation should “demonstrate that the

disclosure was a contributing factor in the personnel action through circumstantial

evidence, such as evidence that—(A) the official taking the personnel action knew of the

disclosure; and (B) the personnel action occurred within a period of time such that a

reasonable person could conclude that the disclosure was a contributing factor in the

personnel action.” 5 U.S.C § 1221(e)(1). The personnel actions Bloom complains of

were made by persons other than those identified in Bloom’s OSC complaint as the

individuals to whom she made alleged WPA disclosures. Bloom does not even allege

that any of the supervisors who undertook the personnel actions identified in her OSC

complaint knew of the disclosures that she made between 1996 and 2002. Further, the

personnel actions identified in the OSC complaint occurred between 2003 and 2004,

many years after the first alleged disclosure and almost one year after the final alleged

disclosure to the Department of Justice.




2007-3102                                  6